 Case 3:16-bk-30227      Doc 1365 Filed 12/28/18 Entered 12/28/18 17:05:36    Desc
                             Main Document    Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


In re:

         MATTHEW SCOTT CRISWELL and                             Case No. 17-20166
         STACI NORMAN CRISWELL,                                 Chapter 7

              Debtors.


In re:

MATTHEW SCOTT CRISWELL and                                      Case No. 17-20166
STACI NORMAN CRISWELL,                                          Chapter 7

              Debtors.


         UNITED BANK,

                     Plaintiff,                    Adversary Proceeding No. 17-2017

              v.

         MATTHEW SCOTT CRISWELL and
         STACI NORMAN CRISWELL,

                     Defendants.




10670872.1
 Case 3:16-bk-30227       Doc 1365 Filed 12/28/18 Entered 12/28/18 17:05:36                Desc
                              Main Document    Page 2 of 3


In re:

         MARK LAWRENCE FRENCH                                              Case No. 17-20336
         and ASHLEY ALEXANDRIA FRENCH,                                     Chapter 7

               Debtors.




In re:

MARK LAWRENCE FRENCH and                                    Case No. 17-20336
ASHLEY ALEXANDRIA FRENCH,                                   Chapter 7

               Debtors.


         UNITED BANK,

                      Plaintiff,                            Adversary Proceeding No. 17-2025
               v.

         MARK LAWRENCE FRENCH and
         ASHLEY ALEXANDRIA FRENCH,

                      Defendants.



In re:

DENNIS RAY JOHNSON, II,                                                    Case No. 16-30227
                                                                           Chapter 11
               Debtor.



   ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL AND TO BE
 REMOVED FROM ELECTRONIC NOTIFICATION SYSTEM AND SERVICE LISTS

               This matter is before the Court upon Motion of Andrew C. Robey for entry of an

Order removing him as counsel of record in the above-referenced bankruptcy cases, and it is hereby




                                                2
10670872.1
 Case 3:16-bk-30227        Doc 1365 Filed 12/28/18 Entered 12/28/18 17:05:36                 Desc
                               Main Document    Page 3 of 3


               ORDERED that the Motion to Withdraw of Andrew C. Robey is hereby

GRANTED, and it is further

               ORDERED that Andrew C. Robey is hereby removed from this Court’s CM/ECF

noticing list and shall no longer receive service of pleadings in the above-caption cases.




Prepared by:




/s/ Andrew C. Robey
Andrew C. Robey (WVSB #12806)
BOWLES RICE LLP
600 Quarrier Street
Post Office Box 1386
Charleston, West Virginia 25325-1386
Telephone: (304) 347-1100
Facsimile: (304) 347-1746
E-mail: arobey@bowlesrice.com




                                                 3
10670872.1
